98 F.3d 1356
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.JAMES M. ELLETT CONSTRUCTION COMPANY, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 95-5160.
United States Court of Appeals, Federal Circuit.
Sept. 4, 1996.

Before MAYER, MICHEL, and BRYSON, Circuit Judges.
PER CURIAM.


1
James M. Ellett Construction Company, Inc. appeals the judgment of the United States Court of Federal Claims, No. 94-1052 C (July 31, 1995), dismissing its suit challenging a contracting officer's deemed denial of its purported claim for lack of subject matter jurisdiction.  At oral argument, Ellett's counsel agreed that if we vacated or reversed the Court of Federal Claims' dismissal of Ellett's prior suit challenging a contracting officer's final decision for lack of jurisdiction in James M. Ellett Construction Company, Inc. v. United States, No. 90-641 C (July 29, 1994), which involved the substantively identical claim, its appeal would be moot.  Consequently, because we have now reversed the dismissal of that suit, James M. Ellett Construction Company, Inc. v. United States, No. 94-5161 (Fed.Cir. Aug. 26, 1996), and remanded for further proceedings, we vacate the judgment in No. 94-1052 C and remand with directions to dismiss Ellett's suit as moot.  See United States v. Munsingwear, Inc., 340 U.S. 36, 39 (1950).